Citation Nr: 1735261	
Decision Date: 08/25/17    Archive Date: 09/06/17

DOCKET NO.  12-25 856	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for pes planus of the left foot, to include as secondary to pes planus of the right foot.

2.  Entitlement to service connection for a cervical/lumbar spine disability, to include as secondary to pes planus of the right foot. 


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

J. Gallagher, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1973 to December 1976.

This appeal is before the Board of Veterans' Appeals (Board) from an April 2011 rating decision of the abovementioned Department of Veterans Affairs (VA) Regional Office (RO).

In March 2016, the Veteran testified during a Board hearing in St. Petersburg, Florida, before the undersigned Veterans Law Judge.  A transcript is included in the claims file.  

The Veteran has also appealed rating decisions from June 2007 and August 2007 denying claims for increased ratings for pes planus of the right foot and a chronic left shoulder strain, with an associated appeal for a total disability rating based on individual unemployability (TDIU).  Because the Veteran testified as to these issues at a separate hearing before a different VLJ, they are addressed in a separate decision.


FINDINGS OF FACT

1.  A left foot disability is not related to service or to a right foot disability and did not manifest within one year of separation from service.

2.  A cervical/lumbar spine disability is not related to service or to a right foot disability and did not manifest within one year of separation from service.


CONCLUSIONS OF LAW

1.  The criteria for service connection for pes planus of the left foot, to include as secondary to pes planus of the right foot, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).

2.  The criteria for service connection for a cervical/lumbar spine disability, to include as secondary to pes planus of the right foot, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist
		
Under applicable criteria, VA has certain notice and assistance obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  In the present case, required notice was provided by letter dated July 2010.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  

As to VA's duty to assist, all necessary development has been accomplished.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Veteran's service treatment records and VA medical records have been obtained, as have relevant private medical records identified by the Veteran.  

The Veteran was provided a VA examination of his left foot and spine in April 2011.  The Board finds that this examination and its associated report were adequate.  Along with the other evidence of record, they provided sufficient information to decide the appeal and a sound basis for a decision on the Veteran's claims.  The examination report was based on examination of the Veteran by an examiner with appropriate expertise who thoroughly reviewed the claims file.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303 (2007).  
	
Therefore, VA has satisfied its duties to notify and assist, additional development efforts would serve no useful purpose, and there is no prejudice to the Veteran in adjudicating this appeal.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Merits

The Veteran claims service connection for a disability of the cervical and lumbar spine and for pes planus of the left foot.  In an April 2008 statement, the Veteran attributed his low back disability and chronic pain in his left foot to years of favoring his right foot due to his service-connected right foot pes planus.  In July 2010, he stated that both his left foot disability and his back disability were caused by his right foot disability.  In his September 2012 substantive appeal, however, he reported that both his left foot pes planus and his spine disability arose in service.

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  Service connection may also be granted for any disease diagnosed after discharge when the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability.  38 C.F.R. § 3.310(b).

For certain chronic diseases, such as arthritis, a presumption of service connection arises if the disease is manifested to a degree of 10 percent within one year following discharge from service.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  When a chronic disease is not shown to have manifested to a compensable degree within one year after service, under 38 C.F.R. § 3.303(b) for the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  When the fact of chronicity in service is not adequately supported, a showing of continuity after discharge is required to support a claim for such diseases; however, such continuity of symptomatology may only support a claim for those chronic diseases listed under 38 C.F.R. § 3.309(a).  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the claimant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.

Service treatment records reflect that in February 1975 the Veteran reported left middle back pain.  Spasm was noted.  Records do not reflect any further symptoms of or treatment for any back condition.  While numerous records reflect treatment on the Veteran's right foot, none reflect symptoms or treatment regarding the left foot.  In December 1976 the Veteran declined a separation examination.  An April 1978 physical examination related to Reserves service found that the Veteran was medically disqualified from service based on his shoulder disability.  No abnormality in the left foot or spine was noted at this examination.

Private treatment records reflect that in July 2001 the Veteran was diagnosed with bilateral plantar fasciitis.  He was treated for the same in March 2003.

VA treatment records reflect that in August 2004 the Veteran reported low back pain over the prior couple of months since he began running.  He was not diagnosed with any pathology.

At an April 2007 VA examination for increased rating for his right foot, the Veteran was diagnosed with bilateral pes planus, worse on the right side.  No opinion was provided as to etiology.

Private treatment records include an August 2007 radiographic examination of the left foot that was normal.  At a November 2007 neurosurgery consultation the Veteran reported lumbar pain aggravated by virtually any type of activity, particularly prolonged standing.

In a November 2007 letter, the Veteran's private podiatrist reported that he had been treated on an interval basis for a history of degenerative changes to both of his feet beginning when he was in the military.  

Private treatment records reflect that in January 2008 the Veteran reported significant osteoarthritis in his lumbar spine.  Based on the Veteran's reported diagnosis, his orthopedist declined to take x-rays.  He was diagnosed with lumbosacral joint arthritis.

In a January 2008 letter, the Veteran's private orthopedist reported that he exhibited arthritis of the lumbosacral spine, and that this made it difficult for him to walk.  In a separate January 2008 letter, his private chiropractor reported that he had been receiving weekly chiropractic treatment for lower back pain since August 2007.  The chiropractor opined that his back condition, which had become chronic, was precipitated by an injury he received in the military and was more than likely due to his foot and ankle problems.  The chiropractor restated the same opinion in a March 2008 letter.

VA treatment records reflect that in February 2009 the Veteran reported low back pain which he had been told was caused by his right foot pes planus.  He was diagnosed with chronic low back pain.  

Private treatment records reflect that in May 2009 he was diagnosed with bilateral pes planus, plantar fasciitis, and generalized foot pain.  No etiology of the left foot was referenced.  A December 2009 letter from his private podiatrist states that his left foot is worsening due to increased pressure transferred to the left foot from his history of right foot injury.

VA treatment records reflect that in December 2009 the Veteran began physical therapy for a diagnosis of chronic back pain.  He denied any back trauma.  In February 2010 he noted no improvement and was discharged from therapy.

In a March 2010 letter, the Veteran's private podiatrist opined that a left foot disability was caused by his right foot disability.  In an April 2010 letter, a second private podiatrist opined that it was most likely that the Veteran's chronic right foot pain has exacerbated and initiated much of his left foot pain.  This was based on the Veteran's reports that favoring his right foot has caused him to put extra pressure on his left foot.  The podiatrist noted the Veteran's history of bilateral pes planus, plantar fasciitis, and sinus tarsi syndrome, and stated that he was currently being treated for generalized bilateral foot pain.

VA treatment records reflect that in August 2010 the Veteran was diagnosed with bilateral pes planovalgus, plantar fasciitis, and hypermobile joints.  X-rays of the left foot were normal.

The Veteran underwent a VA examination of his feet in September 2010.  He reported that he first experienced severe pain at the bottoms of both of his feet while in service, which he attributed to his boots.  He stated that he was told that he had falling arches and was diagnosed with periarthritis.  He was diagnosed with pes planus and plantar fasciitis, but no opinion as to etiology was given.

The Veteran underwent a VA examination related to his service connection claims in April 2011.  In the left foot he was diagnosed with pes planus and plantar fasciitis.  The examiner could not resolve whether pes planus in the left foot was related to pes planus in the right foot.  The examiner explained that a literature review did not support the notion of one flat foot causing another flat foot, and there is no objective evidence to support left foot pes planus while in service or prior to August 2001, many years after separation.  There was also no evidence of aggravation.  As to the Veteran's spine, the examiner diagnosed a cervical and lumbar strain, noting that a more precise diagnosis cannot be rendered as there was no objective date to support a more definitive diagnosis.  The examiner opined that it was less likely than not that low back pain was caused by, the result of, or aggravated by his right foot pes planus.  This opinion was supported by the rationale that a literature review does not support a direct relationship between these two conditions, and there was no objective evidence to support a chronic condition or aggravation in service.

VA treatment records reflect that in August 2012 the Veteran reported low back pain for the prior month since he strained it working in his yard.  He was diagnosed with a recent low back strain with persistent muscle spasm.  In October 2012 he reported that his back pain was a lot better since he stopped working.  In November 2013 he reported low back pain that began two weeks prior.  He stated that he had lifted something heavy about a week before the pain's onset.  X-rays revealed probable minimal disc space narrowing at L4/5.  In September 2014 he reported back pain after twisting while sleeping 4-5 days prior.  

Private treatment records reflect that in September 2014 he again sought chiropractic treatment for his lower back.

At his March 2016 hearing, the Veteran stated that his disabilities should be service connected because his private physicians told him that they were caused by his right foot pes planus.

At an April 2016 VA examination of his right foot, the examiner explicitly noted that the Veteran denied pain in his left foot.  

Private treatment records reflect that in August 2016 the Veteran underwent two spinal surgeries.  For a diagnosis of lumbar spinal stenosis and spondylolisthesis with radiculopathy he underwent a left L4-5 laminotomy, foraminotomy, partial facetectomy, and decompression.  For a diagnosis of cervical spinal stenosis and intervertebral disc degeneration with radiculopathy he underwent a left C4-5 laminotomy, foraminotomy, partial facetectomy, and decompression.  Records of the surgery indicate that the Veteran reported having experienced back pain for the prior 20 years, and that his cervical spine was injured while in service.  His surgeon noted that his level of pathology was consistent with a chronic disc injury as the Veteran recalled while he was a young man in the military.

As to secondary service connection, the Board finds that the evidence weighs against a finding that either of the disabilities claimed by the Veteran is related to his service-connected right foot pes planus.  Although his private podiatrists and his private chiropractor stated that the disabilities were caused by the altered gait of his right foot disability, the Board finds more probative the April 2011 VA examiner's opinion.  The examiner explained that medical literature does not support the existence of a mechanism by which the Veteran's right foot disability could cause or aggravate disabilities in his left foot or spine.  This rationale is probative and consistent with the remainder of the evidence on record, which indicates both that the Veteran gives varying explanations for the cause of his back pain and is inconsistent as to whether he is experiencing left foot pain at all.  For these reasons, the Board finds that the evidence weighs against a finding that either of the disabilities claimed by the Veteran is related to his service-connected right foot pes planus, and service connection on a secondary basis is therefore denied.

As to direct service connection, the Board finds that the evidence weighs against a finding that either of the disabilities claimed by the Veteran is related to service or manifested within one year of separation.  If left foot symptoms had existed in service, the Board finds it unlikely that they would go wholly unmentioned in service treatment records when the Veteran was treated numerous times for right foot pain.  While there is one February 1975 episode of back pain documented in service treatment records, this episode appears to have resolved as no back abnormality was noted at a subsequent April 1978 examination.  Furthermore, most of the Veteran's recent treatment for back pain appears to have been precipitated by an incident described at the time of treatment, e.g., lifting something heavy or twisting his back in his sleep.  The only medical records which connect a current back disability to service are those which explicitly rely on the Veteran's reports of continuous symptoms, but these reports are inconsistent with medical records where the onset of reported back pain varies from several weeks to 20 years, though separation from service occurred more than 30 years prior.  For these reasons, the Board finds that the evidence weighs against a finding that either of the disabilities claimed by the Veteran is related to service or manifested within one year of separation.  Service connection on a direct basis is therefore denied.


ORDER

Service connection for pes planus of the left foot, to include as secondary to pes planus of the right foot, is denied.

Service connection for a cervical/lumbar spine disability, to include as secondary to pes planus of the right foot, is denied.



______________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


